NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT


ROSANNE CARBAJAL,                                   No. 15-55744

             Plaintiff-Appellants,                  D.C. No.
                                                    2:14-cv-07851-PSG-PLA
v.

WELLS FARGO BANK, N.A., Successor,                  MEMORANDUM*
WELLS FARO BANK SOUTHWEST,
N.A., FKA WACHOVIA MORTGAGE,
FSB,
FKA WORLD SAVINGS BANK,
FSB (Wells Fargo),

             Defendants-Appellees



                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted August 28, 2017**
                              Pasadena, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                          1
Before: W. FLETCHER, IKUTA, Circuit Judges, and FREUDENTHAL,*** Chief
District Judge

       Rosanne Carbajal appeals from the district court’s dismissal of her federal

and state law foreclosure-related claims against Wells Fargo. We have jurisdiction

pursuant to 28 U.S.C. § 1291. We review de novo a dismissal for failure to state a

claim under Fed. R. Civ. P. 12(b)(6). Colony Cove Props., LLC v. City of Carson,

640 F.3d 948, 955 (9th Cir. 2011). We affirm.

       On appeal, Carbajal asserts two specific issues: 1) Whether the Home

Owners’ Loan Act (HOLA) preemption applies to the conduct of successors to

federal savings associations; and 2) whether Wells Fargo Bank, N.A., holds any

interest in the promissory note or deed of trust originated by World Savings Bank,

FSB.

       Initially, we observe that Carbajal’s opening brief fails to comply with

Federal Rule of Appellate Procedure 28 and Ninth Circuit Rules 28-2.5, 28-2.8,

and 30-1.6. Most troublesome are the failures to provide a procedural history, to

specifically identify the district court ruling presented for review, and to support

the argument with appropriate citations to the district court record.1 While these


       ***
             The Honorable Nancy D. Freudenthal, Chief United States District
Judge for the District of Wyoming, sitting by designation.
      1
        The district court dismissed Carbajal’s First Amended Complaint by
minute order on January 23, 2015. However, the district court provided Carbajal
an opportunity to amend. Carbajal filed her Second Amended Complaint on
February 16, 2015. The district court dismissed Carbajal’s Second Amended
                                           2
deficiencies are substantial, they do not compel dismissal of the appeal. See Ward

v. Circus Circus Casinos, Inc., 473 F.3d 994, 997 (9th Cir. 2007) (declining to

dismiss an appeal where the “procedural violations were not so egregious as to

prevent Circus from meaningfully responding to the appeal”).

       1. Carbajal failed to show the district court misapplied HOLA preemption.

       Carbajal claims the district court erred in applying HOLA preemption to the

conduct of successors to federal savings associations. Carbajal’s argument lacks

merit because the district court did not rule that HOLA preemption applied to

Wells Fargo’s conduct. Rather, the district court, in its January 23, 2015 Order,

dismissed Carbajal’s negligence and misrepresentation claims for actions taken by

either World Savings Bank or Wachovia based on HOLA preemption. This

decision did not apply HOLA preemption to Wells Fargo’s conduct. The district

court’s April 10, 2015 Order substantively considered and dismissed Carbajal’s

negligence and misrepresentation claims related to Wells Fargo’s actions. This

dismissal was not based on preemption, but was based on the merits of Carbajal’s

allegations. Carbajal’s argument is misplaced and fails to establish any error by

the district court.




Complaint by minute order on April 10, 2015. The district court entered its
Judgment of Dismissal on April 15, 2015. Carbajal appealed from the Judgment of
Dismissal.
                                         3
      2. Carbajal failed to show the district court erred in finding Wells Fargo
         held an interest in the promissory note or deed of trust originated by
         World Savings Bank

      Carbajal also presents for review the issue of whether Wells Fargo held any

interest in the promissory note or deed of trust originated by World Savings Bank.

Carbajal fails to challenge the district court’s finding that Wells Fargo obtained

beneficial ownership of the loan through World Savings Bank becoming Wells

Fargo through a name change and a merger. The district court properly relied on

judicially noticed documents to find Wells Fargo obtained beneficial interest of the

loan as a successor of World Savings Bank.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”). Accordingly,

we deny Carbajal’s motion for judicial notice of documents that were available at

the time of the motion to dismiss, but were not presented to the district court.

      Carbajal filed a request for relief from failure to timely file a reply brief.

Carbajal argues that allowing a reply is necessary to permit the appeal to be heard

on the merits. The panel has substantively considered Carbajal’s claims on the

                                           4
merits. Carbajal fails to assert any other specific reason for allowing an untimely

reply brief. We deny Carbajal’s pro se request for relief from failure to timely file a

reply brief.

AFFIRMED.




                                          5